          Case 2:20-cv-00266-WHA-CSC Document 1 Filed 04/21/20 Page 1 of 2




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DARRYL LYNN DIXON, #161637,                       )
BRIAN CHIARIZIO, #164405,                         )
                                                  )
             Plaintiff,                           )                2:20-cv-266-WHA-CSC
                                                  )
     v.                                           ) CIVIL ACTION NO. 2:20-CV-248-WHA
                                                  )
KAY IVEY, et.al,                                  )
                                                  )
             Defendants.                          )

                                              ORDER

          Darryl Lynn Dixon and Brian Chiarizio, inmates presently confined at the Red Eagle

Honor Farm, filed this 42 U.S.C. § 1983 complaint challenging the constitutionality of

conditions at Red Eagle in light of the COVID-19. However, the Prison Litigation Reform

Act of 1996 requires “each individual prisoner to pay the full amount of the required [filing]

fee.” Hubbard v. Haley, et al., 262 F.3d 1194, 1195 (11th Cir. 2001). Consequently, multiple

prisoners are not entitled to enjoin their claims in a single cause of action. Id. Accordingly, it

is

          ORDERED that this case proceed with Darryl Lynn Dixon as the sole plaintiff. The

Clerk is hereby DIRECTED to:

          1. Open a separate civil action which lists Brian Chiarizio as the plaintiff.

          2. Place a copy of the complaint (Doc. 1) and the motion for appointment of counsel

(Doc. 2) in the newly opened case.
      Case 2:20-cv-00266-WHA-CSC Document 1 Filed 04/21/20 Page 2 of 2




      3. Assign the newly opened case to a District Judge and Magistrate Judge in the normal

docketing process.

      DONE this 21st day of April, 2020.



                                  /s/ Jerusha T. Adams
                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE




                                            2
